Exhibit 10.6




Bitzio Holdings, Inc.

548 Market Street, Suite 18224

San Francisco, California, 94104

Telephone (604) 313-9344













September 14, 2011




Mr. Quoc Bui, Mr. Michael Moon, Mr. Richard Lee

      and Thinking Drone, Inc.

7676 Flanders Drive

San Diego, CA

92126




Dear Quoc, Michael and Richard:




Re: Proposed acquisition of Thinking Drone, Inc. by Bitzio Holdings, Inc.




This letter agreement confirms our recent discussions with respect to the
proposed acquisition (the “Acquisition”) from Quoc Bui, Michael Moon and Richard
Lee (collectively, the “Vendors”) of all the Vendors’ right, title and interests
in and to Thinking Drone, Inc. (the “Business”), a California corporation, by
Bitzio Holdings, Inc. (the “Purchaser”), a Nevada corporation having an office
in San Francisco, California, in exchange for the consideration and pursuant to
the terms and conditions set out in this letter agreement. The Business includes
the assets described in Schedule “A” attached hereto.




The parties acknowledge that the Purchaser is a wholly owned subsidiary of
Bitzio, Inc., a Nevada corporation whose common stock is quoted for trading on
the OTC Bulletin Board, shares of which corporation are intended to be given as
consideration for the Acquisition.




It has been the objective of our discussions to execute and carry out as soon as
practical a definitive agreement (the “Definitive Agreement”) between the
Purchaser and the Vendors that, among other things, would provide for the
various matters set out below.




1.

Acquisition.




1.01

The Purchaser will acquire all of the issued and outstanding shares of the
Business on October 1, 2011 (the “Closing Date”). It is contemplated that the
Acquisition will be accomplished by a triangular merger or other form as
depicted in the Definitive Agreement.  Following the Acquisition, the Business
will become a wholly owned subsidiary of the Purchaser.


























1.02

Upon execution of this letter agreement, the parties will take all reasonable
actions to facilitate the proposed transaction and cause to be prepared the
Definitive Agreement and all other necessary documentation required for
consummation of the transactions contemplated in this letter agreement. The
Definitive Agreement will contain the terms hereof and such other terms
including representations and warranties, conditions and indemnities.




2.

Consideration.




2.01

As consideration for the transactions contemplated herein and the
representations, warranties and covenants of the Vendors as set out in this
letter agreement, the Purchaser will pay to the Vendors:




a)

$500,000.00 cash (the “Cash Consideration”) payable in the following amounts on
the following dates:




(i)

$300,000.00 on or before the Closing Date,

(ii)

$100,000.00 on or before the date that is 90 days following the Closing Date,
and

(iii)

$100,000.00 on or before the date that is 180 days following the Closing Date;
and




b)

on or before the Closing Date, 4,000,000 previously unissued shares of the
common stock of Bitzio, Inc. (the “Shares”).




All Shares will be deemed “restricted securities” as defined by Rule 144 of the
Securities Act of 1933, as amended. It is the intent of the parties hereto that
the Shares qualify as a tax-free reorganization under the applicable provisions
of Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended, and
related sections thereunder; however, the Purchaser makes no representations as
to such eligibility. The Vendors acknowledge that they have obtained the advice
of their own tax consultants and are satisfied and accept the tax consequences
of the transactions as described in this letter agreement.




2.02

As collateral security and contingent upon full accord and satisfaction of the
cash consideration and Shares described in section 2.01 hereof, the Purchaser
acknowledges and agrees that the Vendors have a continuing security interest in
all right, title and interest of the Purchaser in and to the shares of the
Business owned by it for so long as any part of such consideration is unpaid.




3.

Consents.




3.01

Upon execution of this letter agreement, the parties will immediately take the
necessary and appropriate actions to authorize the transactions contemplated
herein.


























4.

Representations of the Purchaser.




4.01

The Purchaser hereby represents and warrants to the Vendors as follows:




a)

The Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada and has the authority to execute
this letter agreement and to be bound by the terms and conditions hereof and to
enter into and be bound by the Definitive Agreement.




b)

The Purchaser will obtain prior to the Closing Date, all necessary corporate
actions required for the execution of this letter agreement.




c)

Prior to the Closing Date and execution of the Agreement, the Purchaser will not
enter into any material contract or agreement with any other person or entity
that may affect the terms or materiality of this letter of intent without the
express written consent of the Vendors.




d)

The Purchaser will provide such other representations and warranties in the
Definitive Agreement as are customary in a transaction of this nature.




5.

Representations of the Vendors.




5.01

The Vendors and the Business hereby represent and warrant jointly and severally
to the Purchaser as follows:




a)

The Business is a corporation duly organized, validly existing and in good
standing under the laws of the State of California, and it and the Vendors have
the authority to execute this letter agreement and to be bound by the terms and
conditions hereof and to enter into and be bound by the Definitive Agreement.
The minute books of the Business are accurate and complete and contain true,
correct and complete copies of the articles, bylaws, minutes of board and
shareholder meetings and every written resolution of the Business.




b)

The Vendors will obtain prior to the Closing Date, all necessary actions
required for the execution of this letter agreement.




c)

Prior to the Closing Date and the execution of the Definitive Agreement, the
Vendors and the Business will not enter into any material contract or agreement
with any other person or entity that may affect the Business or the terms or
materiality of this letter agreement without the express written consent of the
Purchaser, except that the Vendors will cause the Business to transfer its
Hipposoft Apps division to the Vendors prior to the Closing Date.




d)

The Business has good and marketable title to all assets, properties,
technology, subsidiaries, intellectual property, contracts and business
arrangements, including but























not limited to, the assets set forth on Schedule “A” hereto, its financial
statements and other documents provided to or to be provided to the Purchaser
and there are no liens, mortgages or encumbrances against said assets or other
debts and liabilities in connection therewith. The Business owns all
intellectual property rights in and to the assets set forth on Schedule “A” and
such assets do not infringe the intellectual property rights of any other party.




e)

The Vendors are the sole shareholders of record and sole beneficial owners of
the Business and no person, firm or corporation other than the Purchaser has any
agreement or right capable of becoming an agreement for the acquisition of an
interest in the Business, and to the Vendors’ knowledge there is no basis for
and there are no actions, suits, judgements, investigations or proceedings
outstanding or pending or threatened, or charges, liens, encumbrances or
obligations which might affect the Business or the Vendors’ interests in the
Business.




f)

All representations made in the Business’s business plan or other written
documents, including representations on the Internet, regarding the Business’s
operations, results of operations, financial position, technology, contracts and
capabilities are complete and accurate in all material respects.




g)

The unaudited financial statements of the Business as of and for the periods
ended December 31, 2009 and December 31, 2010 (the “Financial Statements”) are
attached hereto as Schedule “B.”  The Financial Statements, books of account and
other financial records of the Business are in all material respects complete
and correct and are maintained in accordance with good business practices and
generally accepted accounting principles. The Vendors acknowledge that a minimum
of two years of audited financial information are required to be filed with the
Securities and Exchange Commission within 71 days of the Closing Date. Such
audit will be undertaken at the Purchaser’s expense.




h)

The Vendors have advised the Purchaser of all of the material information
relating to the Business of which the Vendors have knowledge, and the Vendors
are not entering into this letter agreement as a result of material adverse
changes not previously disclosed to the Purchaser.




i)

Since December 31, 2010, neither the Vendors nor the Business have disposed of
and will not dispose of any assets of the Business outside of the ordinary
course of business, except that the Vendors will cause the Business to transfer
its Hipposoft Apps division to the Vendors prior to the Closing Date.




j)

As of the Closing Date, the Business will not have any liabilities, other than
those liabilities fully and adequately reflected in the Financial Statements as
of and for the period ended December 31, 2010 and which liabilities will not
exceed, in the aggregate, $5,000.00. To the Vendors’ knowledge, there is no
circumstance,























condition, event or arrangement which may give rise to any liabilities not in
the ordinary course of business.




k)

The Business does not have any liabilities, obligations, indebtedness or
commitments, whether accrued, absolute or otherwise, which are not disclosed in
the Financial Statements or which have otherwise been disclosed to the Purchaser
in writing.




l)

The Vendors and the Business have filed all tax, governmental and related forms
and reports (or extensions thereof) due or required to be filed in respect of
the year ended December 31, 2010 and all taxes and other amounts payable have
been paid in full.




m)

The Vendors will, at the Purchaser’s sole option: (i) transfer the Apple
developer accounts of the Business to the Purchaser forthwith after the Closing
Date and payment of the consideration described in sections 2.01(a)(i) and
2.01(b) hereof; or (ii) hold such accounts in trust for the sole benefit of the
Purchaser for so long as the Purchaser shall reasonably require.




n)

The Vendors will provide such other representations and warranties in the
Definitive Agreement as are customary in a transaction of this nature.




o)

To the best of the Vendors’ knowledge and belief, there is no litigation pending
or threatened against any of the Vendors or the Business and there is no factual
or legal basis which could give rise to any such litigation.




p)

The Business does not have any employees nor does it have any obligations to any
past employee, contractor or other party in a similar capacity and the Business
does not have any obligations to any party under any agreements related to
employment.




q)

The Business possesses all licenses and permits required to carry on its
business and all such licenses and permits can be transferred to the Purchaser.




r)

The Business does not hold any leases for property, real or personal.




s)

None of the foregoing representations and warranties and no document furnished
by or on behalf of the Vendors to the Purchaser in connection with the
negotiation of the transactions contemplated by this letter agreement contain
any untrue statement of a material fact or omit to state any fact necessary to
make any such statement or representation not misleading to a prospective
purchaser of the Business seeking full information as to the Business, its
properties, businesses and affairs.  Except for those matters disclosed in this
letter agreement, there are no facts not disclosed in this letter agreement
which, if learned by the Purchaser, might reasonably be expected to diminish the
Purchaser's evaluation of the value of the Business or which, if learned by the
Purchaser, might reasonably be expected to deter the Purchaser from completing
the transactions contemplated by this letter agreement on the terms of this
letter agreement.


























6.

Due Diligence.




6.01

From the date hereof, the Vendors will make available to the Purchaser and its
agents for review at the Purchaser’s expense, financial statements, books,
records and other documents relating to the Business as the Purchaser and its
agents may reasonably request.  The Purchaser and its agents will have the
opportunity to meet with the Business’s accountants and key personnel to discuss
the financial and business conditions of the Business and to make whatever
further independent investigation the Purchaser deems necessary and prudent. The
Vendors will cooperate with the Purchaser and its agents in providing such
documentation and information as the Purchaser may request.  In the event that
the transactions contemplated herein are not consummated, the Purchaser will
promptly return all financial statements, books, records and other corporate
documents to the Vendors.




6.02

On or before the Closing Date, the Purchaser may, at its sole option, elect to
not complete the transactions contemplated herein based upon its investigation.
If the Purchaser so elects, the obligations of the parties in this letter
agreement shall terminate.




6.03

The Purchaser may, at its expense, cause the Financial Statements to be audited
by an independent registered public accountant satisfactory to the Purchaser
within 71 days following the Closing Date. The Vendors will cooperate with the
Purchaser and its agents in providing such documentation and information as the
Purchaser and its agents may request to carry out such audits.




7.

Confidentiality.




7.01

This letter agreement, the Definitive Agreement and the terms, conditions and
transactions contemplated by such documents, are to be kept confidential by the
parties hereto and will not be disclosed to the public or any other party except
for any requisite filings to be made with the Securities and Exchange Commission
and disclosures to the Purchaser’s stockholders, which may be required, and by
an appropriate public press release to be made only by the Purchaser and upon
the prior written approval of the Vendors, which approval shall not be
unreasonably withheld.




8.

Non-Competition




8.01

None of the Vendors shall, directly or indirectly, for a period of 18 months
after the Closing Date:




a)

be a director, officer, consultant, employee, contractor or controlling owner of
any corporation or other entity that owns or will own business interests with
products or services which are the same or substantially similar to, or in
competition with, those of the Business at the Closing Date without the prior
written consent of the Purchaser;


























b)

directly or indirectly contact or solicit any customers of the Business for the
purpose of selling to those customers any products or services which are the
same as or substantially similar to, or in competition with, those of the
Business at the Closing Date; or




c)

directly or indirectly persuade any officers, employees or contractors of the
Business to resign or offer or cause to be offered employment (on the Vendor’s
own behalf or on behalf of a third party) to any such officer, employee or
contractor.




8.02

The parties acknowledge and agree that the restrictions set out in section 8.01
are reasonable under the circumstances to protect the Business’s legitimate
business interests and do not oppressively restrain the Vendors. The Vendors
acknowledge that a breach by the Vendors of section 8.01 may cause irreparable
harm to the Purchaser and the Business; therefore, the Purchaser shall be
entitled, in addition to any other right or remedy it may have at law, to seek
and obtain injunctive relief against the Vendors.




8.03

The parties agree that the restrictions set forth and incorporated in this
article 8 are reasonable in order to protect the Purchaser and the Business.  If
any such restrictions shall be deemed to be unenforceable by reason of the
extent, duration, geographical scope or other provisions, then the parties
contemplate that the court or arbitrator shall reduce such extent, duration,
geographical scope or other provisions and enforce this agreement to the fullest
extent in its reduced form for all purposes.




8.04

The Purchaser agrees to retain the Vendors’ services and provide compensation
therefor based on mutually agreed upon terms and conditions to be executed by
the parties in a separate written agreement on or after the Closing Date, but no
later than 60 days following the Closing Date.




9.

General Provisions.




9.01

This letter agreement and the subsequent Definitive Agreement related to the
Acquisition will be construed, and the legal relations between the parties
determined, in accordance with the laws of the State of Nevada, thereby
precluding any choice of law rules which may direct the application of the laws
of any other jurisdiction.




9.02

Each party agrees that they will pay their own out-of-pocket expenses incurred
in connection with this letter agreement and the subsequent Definitive
Agreement.




9.03

This letter agreement will not be assignable or transferable by either party
hereto.




9.04

Notwithstanding section 9.03 hereof, the Purchaser may dispose of all or any
part of its interest in and to this letter agreement to its parent company,
Bitzio, Inc., or an affiliate of Bitzio, Inc. (the “Permitted Assignee”)
provided that the Permitted Assignee shall, prior to and as a condition
precedent to such disposition, deliver to the Vendors its covenant with and to
the Vendors that to the extent of the disposition, the Permitted Assignee























agrees to be bound by the terms and conditions of this letter agreement as if it
had been an original party hereto.




9.05

This letter agreement may be amended in writing and only with the written
consent of all parties hereto.




9.06

This letter agreement may be executed in one or more counterparts, each of which
will be deemed an original and together will constitute one document. It is
further agreed that the delivery by facsimile, e-mail or other recognized
electronic medium of an executed counterpart of this letter will be deemed to be
an original and will have the full force and effect of an original executed
copy.




9.07

This letter agreement constitutes the entire agreement between the parties and
supersedes all inconsistent prior agreements and understandings, oral or
written, by and between any of the parties with respect to the subject matter of
this letter agreement.




If the foregoing accurately reflects our discussion and is in accordance with
the understandings of the Purchaser, the Vendors and the Business, please so
indicate by signing this letter agreement and returning it to us at your
earliest convenience.  Execution by the parties will constitute a binding
agreement between the parties in accordance with the terms hereof.




Yours truly,




BITZIO HOLDINGS, INC.




/s/ Gordon C. McDougall

per Gordon C. McDougall, CEO







The foregoing letter agreement is accepted, approved and agreed to this 14th day
of September, 2011 by the undersigned:




/s/ Quoc Bui

Quoc Bui




/s/ Michael Moon

Michael Moon




/s/ Richard Lee

Richard Lee




THINKING DRONE, INC.




/s/ Michael Moon

Authorized Signatory























SCHEDULE A

Asset List




Applications at the time of this agreement include:




http://www.freetheapps.com/

Any other associated domains




iPhone (15 apps)

Battery Box 3-in-1

Convert Units for Free

Crop for Free

Dash of Color FREE

FilterFX for Free

FilterFX HDR Fisheye in 1

Find Sex Offenders Free!

Fisheye for Free

Flash for Free

HDR for Free

MovieFX for Free

Panorama Free

911 Police Radio Free!

Record Video for Free

The Painless Stop Smoking Cure




iPad (2)

911 Police Radio HD  (released 6/21/11)

Convert Units Free HD




Android (2)

Dash of Color FREE

Find Sex Offenders Free!




Windows Phone 7 (1)

Convert Units Free




Info Product

Ebook – How to make iPhone Apps With No Programming Experience




Social Networking Sites

Twitter Account

Facebook Fan Page




Pici Apps

http://www.piciapps.com/

http://www.picigallery.com/























Jersey Booth Fist Pump

Jersey Booth Lite – Fist Pump

Sticki Booth FREE

Sticki Booth



